
	
		II
		110th CONGRESS
		1st Session
		S. 864
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Mr. Bunning (for himself
			 and Mr. McConnell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act to clarify
		  the jurisdiction of the Federal Energy Regulatory Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Competitive Power Act of
			 2007.
		2.Establishment of equal access and treatment
			 with respect to Federal power resourcesSection 212(i) of the Federal Power Act (16
			 U.S.C. 824k(i)) is amended—
			(1)by redesignating paragraphs (2) through (5)
			 as paragraphs (3) through (6), respectively;
			(2)by striking the subsection designation and
			 heading and all that follows through the end of paragraph (1) and inserting the
			 following:
				
					(i)Establishment of equal access and treatment
				with respect to Federal power resources
						(1)Definition of generatorIn this subsection, the term
				generator means—
							(A)the Bonneville Power Administration;
							(B)the Southeastern Power
				Administration;
							(C)the Western Area Power
				Administration;
							(D)the Southwestern Power Administration;
				and
							(E)the Tennessee Valley Authority.
							(2)Authority and duties of Commission
							(A)In generalPursuant to sections 210, 211, and 213, the
				Commission—
								(i)may order the administrator or board of
				directors, as applicable, of any generator to provide transmission service,
				including by establishing the terms and conditions of the service; and
								(ii)shall ensure that—
									(I)the provisions of otherwise applicable
				Federal laws shall continue in full force and effect and shall continue to be
				applicable to the system;
									(II)the rates for the transmission of electric
				power on the system of each Federal power marketing agency—
										(aa)are administered in accordance with
				applicable Federal law, other than sections 210, 211, and 213; and
										(bb)are not unjust, unreasonable, or unduly
				discriminatory or preferential, as determined by the Commission.
										(B)Tennessee Valley Authority rates
								(i)In generalNotwithstanding any other provision of law,
				the Commission shall have jurisdiction over the rates, terms, and conditions of
				the provision of transmission service in interstate commerce by the Tennessee
				Valley Authority.
								(ii)TariffNotwithstanding any other provision of law,
				pursuant to sections 205 and 206, the Board of Directors of the Tennessee
				Valley Authority shall have on file with the Commission an open access
				transmission tariff that contains just, reasonable, and not unduly preferential
				or discriminatory rates, terms, and conditions for the provision of
				transmission service in interstate commerce by the Tennessee Valley
				Authority.
								;
			(3)in paragraph (3) (as redesignated by
			 paragraph (1))—
				(A)by striking (3)
			 Notwithstanding and inserting the following:
					
						(3)Procedure for determinationsNotwithstanding
						;
				(B)in the matter preceding subparagraph (A),
			 by inserting of a Federal power marketing agency after
			 service; and
				(C)in subparagraph (A)—
					(i)by striking when the Administrator
			 of the Bonneville Power Administration either and inserting if
			 the Administrator of any Federal power marketing agency; and
					(ii)by striking on the Federal Columbia
			 River Transmission System;
					(4)in paragraph (4) (as redesignated by
			 paragraph (1))—
				(A)by striking (4)
			 Notwithstanding and inserting the following:
					
						(4)Judicial reviewNotwithstanding
						;
				(B)by striking the Administrator of the
			 Bonneville Power Administration and inserting the Administrator
			 of a Federal power marketing agency; and
				(C)by striking United States Court of
			 Appeals and all that follows through the end of the paragraph and
			 inserting United States court of appeals of jurisdiction of the Federal
			 power marketing agency.;
				(5)in paragraph (5) (as redesignated by
			 paragraph (1)), by striking (5) To the extent the Administrator of the
			 Bonneville Power Administration and inserting the following:
				
					(5)ExceptionTo the extent that an Administrator of a
				Federal power marketing
				agency
					;
			(6)in paragraph (6) (as redesignated by
			 paragraph (1))—
				(A)by striking (6) The
			 Commission and inserting the following:
					
						(6)ProhibitionThe
				Commission
						;
				and
				(B)by striking the Administrator of the
			 Bonneville Power Administration and inserting the Administrator
			 of a Federal power marketing agency.
				3.Equitability within territory restricted
			 electric systemsSection
			 212(j) of the Federal Power Act (16 U.S.C. 824k(j)) is amended—
			(1)by striking With respect to
			 and inserting the following:
				
					(1)In generalExcept as provided in paragraph (2), with
				respect
				to
					;
			(2)by striking electric
			 utility: and all that follows through electric utility.
			 and inserting electric utility.; and
			(3)by adding at the end the following:
				
					(2)ExceptionParagraph (1) and subsection (f) shall not
				apply to any area served at retail by a distributor that—
						(A)on October 24, 1992, served as a
				distributor for an electric utility described in paragraph (1); and
						(B)before December 31, 2006, provided to the
				Commission a notice of termination of the power supply contract between the
				distributor and the electric utility, regardless of whether the notice was
				later withdrawn or rescinded.
						(3)Stranded
				costsAn electric utility
				described in paragraph (1) that provides transmission service pursuant to an
				order of the Commission or a contract may not recover any stranded cost
				associated with the provision of transmission services to a distributor.
					(4)Rights of distributors
						(A)Notice not providedA distributor described in paragraph (2)
				that did not provide a notice described in paragraph (2)(B) by December 31,
				2006, may—
							(i)construct, own, and operate any generation
				facility, individually or jointly with another distributor; and
							(ii)receive from any electric utility described
				in paragraph (1) partial requirements services, unless the cumulative quantity
				of energy provided by the electric utility exceeds a ratable limit that is
				equal to a proxy for load growth on the electric utility, based on—
								(I)the total quantity of energy sold by each
				affected agency, corporation, or unit of the electric utility during calendar
				year 2006; and
								(II)a 3-percent compounded annual growth
				rate.
								(B)Notice provided
							(i)In generalA distributor described in paragraph (2)
				that provided a notice described in paragraph (2)(B) by December 31, 2006,
				may—
								(I)construct, own, and operate any generation
				facility, individually or jointly with another distributor;
								(II)receive from any electric utility described
				in paragraph (1) partial requirements services;
								(III)receive from any electric utility described
				in paragraph (1) transmission services that are sufficient to meet all electric
				energy requirements of the distributor, regardless of whether an applicable
				contract, or any portion of such a contract, has been terminated under this
				section; and
								(IV)not later than 180 days after the date of
				enactment of this paragraph, elect to rescind the notice of termination of the
				distributor without the imposition of a reintegration fee or any similar
				fee.
								(ii)TreatmentOn an election by a distributor under
				clause (i)(IV), the distributor shall be entitled to all rights and benefits of
				a distributor described in subparagraph (A).
							(5)Right to retain access to services
						(A)DefinitionsIn this paragraph:
							(i)Affected distributorThe term affected distributor
				means a distributor that receives any electric service or power from at least 2
				generators.
							(ii)GeneratorThe term generator means an
				entity referred to in any of subparagraphs (A) through (E) of subsection
				(i)(1).
							(B)Retention of servicesAn affected distributor may elect to retain
				any electric service or power provided by a generator, regardless of whether an
				applicable contract, or any portion of such a contract, has been terminated
				under this section.
						(C)Effect of notice of termination
							(i)In generalThe provision or execution by an affected
				distributor of a notice of termination described in paragraph (2)(B) with 1
				generator shall not affect the quantity of electric service or power provided
				to the affected distributor by another generator.
							(ii)PriceThe price of electric services or power
				provided to an affected distributor described in clause (i) shall be equal to
				the price charged by the applicable generator for the provision of similar
				services or power to a distributor that did not provide a notice described in
				paragraph (2)(B).
							(D)Transmission serviceOn an election by an affected distributor
				under subparagraph (B) to retain an electric service or power, the affected
				distributor shall be entitled to receive from a generator transmission service
				to 1 or more delivery points of the affected distributor, as determined by the
				affected distributor, regardless of whether an applicable contract, or any
				portion of such a contract, has been terminated under this
				section.
						.
			4.Study of privatization of Tennessee Valley
			 Authority
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study of the costs, benefits, and other effects of
			 privatizing the Tennessee Valley Authority.
			(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that describes the results of the study conducted
			 under this section.
			5.Study of debt level of Tennessee Valley
			 Authority
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study of the financial structure of, and the amount of
			 debt held by, the Tennessee Valley Authority, which (as of February 1, 2007) is
			 approximately $25,000,000,000.
			(b)ReportNot later than 180 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that describes the results of the study conducted
			 under this section.
			
